                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                    8:11CR174

       vs.
                                                                     ORDER

PEDRO TORRES,

                      Defendant.


       This matter is before the court on the motion of Assistant Federal Public Defender Mary
C. Gryva and the Office of the Federal Public Defender to withdraw as counsel for the defendant,
Pedro Torres. (Filing No. 76). Mary C. Gryva represents that the Office of the Federal Public
Defender has a conflict of interest in this matter. Mary C. Gryva’s and the Office of the Federal
Public Defender’s motion to withdraw (Filing No. 76) is granted.
       Chad D. Primmer, 1904 Farnam Street, Suite 102, Omaha, Nebraska 68102, (531) 867-
3043, is appointed to represent Pedro Torres for the balance of these proceedings pursuant to the
Criminal Justice Act. Mary C. Gryva shall forthwith provide Chad D. Primmer with the
discovery materials provided the defendant by the government and such other materials obtained
by Mary C. Gryva which are material to Pedro Torres’s defense.
       The clerk shall provide a copy of this order to Chad D. Primmer and the defendant.
       IT IS SO ORDERED.

       Dated this 31st day of March, 2020.

                                                    BY THE COURT:

                                                    s/ Susan M. Bazis
                                                    United States Magistrate Judge
